El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Los becbos que ban dado origen al caso de que se trata son los siguientes:
Seguido pleito ante la Corte de Distrito del Distrito Judicial de San Juan, por Andrés Fernández como demandante.-contra Natalia, Antonio, Ana, Matías, y Florentino Escalera Calderón y Nicolasa Calderón Verdejo como demandados, sobre venta de cierta finca poseída en comunidad, recayó sen-tencia ordenando dicba venta y para su complimiento se ex-pidió orden de ejecución al mársbal de dicba corte.
*66Anunció el márslial la venta en pública subasta de dicta linca, la cual según descripción que de ella se tace, está si-tuada en el lugar denominado ‘‘ Macliucbal, ” sección norte del barrio de Santurce de esta ciudad, y se compone de 7,000 metros cuadrados de superficie, colindando por el norte con el camino de Loíza, por el oeste con Rafael Ojeda, por el sur con Belén Requena, y por el este con la Sucesión de Agapito Escalera Sidra, estando enclavadas en ella una casa de ma-dera, terrera, techada de zinc, de ocho metros de frente por nueve de fondo, otra pequeña de dos metros cincuenta centí-metros de frente, por cuatro de fondo, y un ranchón de made-ras techado de zinc, de diez metros de frente por seis de fondo.
La finca en su totalidad fue adjudicada en 30 de octu-' bre de 1912 a Barbarita Fernández Látimer por la suma de $50 que consignó en el acto del remate, y $3,000 más, importe de un crédito hipotecario que sobre .ella tenía constituido a su favor, habiéndosele otorgado la correspondiente escritura de venta por el márshal, ante el Notario Eugenio Benitez Cas-taño, con fecha 22 de noviembre del año 1912. Según men-sura y planos hechos a instancia de la compradora por el perito g’eómetra Armando Morales, bajo los linderos expre-sados en la descripción de la finca no existía la superficie de 7,000 metros cuadrados, sino únicamente la de 3,505, y la basa de ocho metros de frente por nueve de fondo no estaba 'enclavada en dicha finca, sino en terrenos pertenecientes a •Josefina Puigdollers, según afirmaba su padre Don Amtonio.
En virtud de esos hechos, y alegando además Barbarita Fernández, haber sido inducida a error por la descripción que de la finca hizo el márshal en los edictos publicados, dán-dole una cabida de 7,000 metros cuadrados cuando en reali-dad sólo constaba de 3,505, y suponiendo en ella la existencia de una casa de maderas ubicada en terrenos pertenecientes a otra persona, error que determinó la aceptación del con-trato de venta y de la escritura subsiguiente, y agregando que el márshal actuó en representación de Natalia, Antonio, *67Ana, Matías y Florentino Escalara Calderón, y Nicolasa Cal-derón Verdejo, formuló demanda dicha Barbarita Fernán-dez ante la Corte de Distrito de San Juan, Sección Ia., en 28 de abril de 1913, contra el mársbal de dicba corte, con súplica de que se dictara sentencia declarando nulas el acta de subasta de 30 de octubre de 1912, y la escritura de 22 de noviembre siguiente de que se deja becbo mérito, quedando restablecidas las cosas al ser y estado que tenían antes de celebrarse dichos actos, con imposición de costas, gastos y honorarios de abogado, al mársbal demandado en repre-sentación de las personas en cuyo nombre actuó, con los demás pronunciamientos oportunos respecto a la restitución de que trata el artículo 1270 del Código Civil vigente.
A esa demanda opuso el mársbal demandado, Ramón Mar-tínez Reyes, representado por el Fiscal de esta Corte Su-prema, la excepción previa de que los hechos alegados en ella no determinan una causa de acción, cuya excepción fué decla-rada con lugar por orden de 25 de mayo de 1913.
La parte demandante solicitó fuera reconsiderada la anterior orden, y la corte, declarando sin lugar la moción de re-consideración, dictó sentencia en primero de agosto de 1913, desestimando la demanda con las costas a la parte deman-dante. Contra esa sentencia interpuso la representación de Barbarita Fernández Látimer, recurso de apelación para ante esta Corte Suprema.
Como la demanda ha sido interpuesta contra el mársbal de la Corte de Distrito de San Juan, solamente nos toca con-siderar si los hechos consignados en la misma determinan causa de acción contra dicho mársbal.
Según la sección 14 de la Ley de 10 de marzo de 1904 creando el cargo de mársbal de distrito, “un mársbal u otro funcionario administrativo está autorizado para cumplimen-tar y deberá complimentar toda diligencia y. orden conforme a la práctica, y dictada por autoridad competente, indepen-diente de cualquier defecto en las actuaciones que originaron aquéllas.” La Corte de Distrito de San Juan tenía autoridad *68para espedir la orden de ejecución de qne se trata a su marshal, y éste por tanto estaba en el deber de cumplimentarla como lo hizo. A él no le incumbía investigar si la finca que había de subastarse tenía o nó la cabida consignada en la orden, y tanto al verificar la subasta como al otorgar la escri-tura de venta de la finca obraba como funcionario ministerial de la autoridad judicial creado por la ley, sin que le fuera dable oponer reparos al cumplimiento de la orden que se le encomendaba.
Es incontestablemente cierto como principio general, según dice el ilustrado tratadista Murfree, en su obra On Sheriffs, sección 101a., página 67, que un funcionario ministerial que obra de conformidad con un mandamiento que en su propia faz es bueno y que ha sido librado por un tribunal o funcionario con facultades judiciales que tiene al parecer jurisdicción para expedirlo, está justificado en su complimiento y prote-gido por el mismo contra toda clase de' irregularidades e ile-galidades excepto las cometidas por él. Véanse las autori-dades citadas por dicho tratadista.
Ese mismo principio lo encontramos consignado en 35 Cyc., 1737, al afirmar, que es una regla general bien estable-cida que el mandamiento, sentencia u orden de una corte proteje completamente al márshal o funcionario contra toda responsabilidad, por cualquier acto que ejecute para su cum-plimiento.
En comprobación de tal regla se hacen las siguientes citas: Norcross v. Nunan, 61 Cal., 640; Toby v. Reed, 9 Conn., 216; Coombs v. Collins, 6 Ida., 536; Crusel v. Brooks, 121 La., 243; Day v. Bach, 87 N. Y., 56; Mayer v. Duke, 72 Tex., 445.
No se hace en la demanda alegación alguna relativa a que el márshal demandado se apartara en lo más mínimo de la orden de ejecución que le fué expedida o cometiera irregulari-dad o ilegalidad alguna al darle cumplimiento, y por el con-trario, la representación de la parte apelante consigna en su alegato escrito que el márshal no actuó por cuenta propia *69sino que obró por ministerio de la ley, y en tales condiciones no tenía interés alguno en ocultar ni en falsear la verdadera cabida de la finca, ni en liacer que aparecieran compren-didas en ella edificaciones que no estaban efectivamente den-tro de sus linderos positivos.
Y no cabe alegar que el marshal fué demandado en repre-sentación de los dueños de la finca subastada, pues en el su-puesto de que así fuera, por más que no aparece de la de-manda, y aunque en realidad de verdad los actos de subasta y venta de la finca obligaban a aquéllos, la representación del márshal cesó al dejar cumplida la orden de ejecución que le fué encomendada.
• El márshal no ha podido ni puede allanarse a la demanda aceptando la reposición de las cosas al ser y estado que tenían antes de celebrarse la subasta y venta de que se trata, ni por tanto puede ser obligado a ello por sentencia.
Como se ve, tanto con arreglo a nuestra ley local como según la doctrina que dejamos consignada, los hechos ale-gados, en la demanda no determinan causa de acción contra el márshal demandado, y en su consecuencia procede la con-firmación de la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Alclrey.